 In the Matter of CANADIAN FUR TRAPPERS CORPORATION, CANADIANFUR TRAPPERS OF NEW JERSEY, INC., JORDAN'S INC.,' MORRIS DORN-FELD,DOING BUSINESS UNDER THE NAME OF WERTIIS WEARING AP-PAREL,andRETAIL SALES CLERKS UNION OF NEW JERSEY 2Case-No. C-2,26-Decided September 9, 1937RetailLadiesWearing Apparel--Settlement:agreement to comply withAct-Order:entered on stipulation.Mr. Will Maslowfor the Board.Mr. Henry GottfriedandMr. Morris Dorn f eld,of Newark, N. J.,for the respondents.Mr. Robert Brown,of Newark, N. J., for the Union.Mr. Abraham L. Kaminstein,of counsel to the Board.DECISIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed upon behalf of Re-tail Sales Clerks Union of New Jersey, herein called the Union, byitsgeneral manager, Robert Brown, the National Labor RelationsBoard, herein called the Board, by Elinore Morehouse Herrick,Regional Director for the Second Region (New York City), issuedand duly served its complaint dated June 17, 1937, against CanadianFur Trappers Corporation, New York City, Canadian Fur Trappersof New Jersey, Inc., Paterson, New Jersey, Jordan's Inc., Newark,New Jersey, and Morris Dornfeld, doing business under the nameofWerths Wearing Apparel, Newark, New Jersey,3 the respondentsherein, alleging that the respondents,' in the operations of their fourstores in Newark and Paterson, New Jersey, had engaged in and'In accordance with the consent entered into at the time of hearing,the name of therespondent,Jordan's Wearing Apparel, was changed to read Jordan's Inc.2 As noted in the stipulation,the Union has been reorganized and is now known as theUnited Retail Employees of America,Local No. 108.8The record shows that all of the respondents form a unified and integrated enterprisefor the purchase and sale of women's apparel,and that the operations of all the respond-ents, including their labor policies,are jointly determined and administered.CanadianFur Trappers Corporation and Jordan'sWearing Apparel, Inc, are New York corpora-tionswith principal offices in Newark, New JerseyCanadian Fur Trappers of NewJersey, Inc,is a New Jersey corporation with principal offices in Newark.Morris Dorn-feld is treasurer and Jacob Dornfield is secretary of the three corporate organizations.The stores of the respondents are operated as a unit, with centralmanagerial, ware-housing,and buying services.580 DECISIONS AND ORDERS581were engaging in unfair labor practices affecting commerce withinthe meaning of Section 8, subdivisions (1) and (5) andSection 2,subdivisions (6) and (7) of the National Labor, Relations Act, 49Stat. 449, herein called the Act.In respect to the unfair labor practices, the complaint in sub-stance alleged that the employees of the respondents employed in allfour stores of the respondents in New Jersey, three of which arelocated in Newark, and the other one in Paterson, exclusive ofsupervisory employees, constitute a single unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the Act; that oil or about May 1, 1937, a majority of suchunit designated the Union as their representative for purposes ofcollective bargaining with the respondents; that by virtue of Section9 (a) of the-Act, the Union has since that time been the exclusiverepresentative of all the employees in said unit for purposes of col-lective bargaining; that the respondents, jointly and severally, haveat all times refused to bargain collectively with the Union as theexclusive representative of all the employees in said unit; that byreason ofsuch refusal to bargain collectively, the employees of therespondents- went out on strike on May 8, 1937; that on or aboutMay 8, 1937, the respondents, jointly and severally, entered into aclosed shop contract with the Retail Clerks International ProtectiveAssociation, herein called the International Association, althoughthe said International Association did not, on May 8, 1937, representa majority of the employees of the respondents; that the respondents,jointly and severally, have since May 7, 1937, continuously persuaded,coerced, and intimidated their employees to refrain from becomingor remaining members of the Union, and have persuaded, coerced,and intimidated their employees to join the International Associa-tion; and that the aforesaid acts of the respondents constitute unfairlabor practices affecting commerce within the meaning of Section 8,subdivisions (1) and (5) and Section 2, subdivisions (6) and (7) ofthe Act.On June 24, 1937, the respondents filed their answer denying theallegations of the complaint.During the hearing the respondentsadmitted and stipulated that they were engaged in interstate com-merce.Pursuant to notice, James G. Ewell, duly designated by the Boardas Trial Examiner, conducted hearings at New York, New York, onJune 24 and 25, 1937. Pursuant to notice thereof, the hearing wasresumed on August. 25, 1937.On August 25, 1937, during the hear-ing, the respondents, although continuing to deny any violation ofthe Act, signified their consent to the issuance of an order by theBoard, in the terms stated below, and this was agreed to by all partiesto the proceedings.49446-38-vol.m-38 582NATIONAL LABOR RELATIONS BOARDORDEROn the basis of the above consent,and pursuant to Section 10,subdivision(c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that :A. The Complaint filed and served by the National Labor Rela-tions Board in the above-entitled case be and is hereby amended sothat in the caption and in the body thereof,wherever the name Jor-dan'sWearing Apparel appears,there shall be inserted in its placeJordan's Inc.,to the same effect as if the said Complaint hadoriginally so read.B. The respondents,Canadian Fur Trappers Corporation, Cana-dian Fur Trappers of New Jersey, Inc., Jordan's Inc., and MorrisDornfeld,doing business under the name of Werths Wearing Ap-parel, and their officers, agents,successors,and assigns shall:1.Cease and desist :a.From in any manner interfering with, restraining or coercingtheir employees in the exercise of rights guaranteed them by Section7 of the National Labor Relations Act.b.From dominating or interfering with or contributing financialor other support to Local1115-Aof the Retail Clerks InternationalProtective Association,affiliated with the American'Federation ofLabor,Local 108 of the United Retail Employees of America,affiliated with the Committee for Industrial Organization,formerlyknown as Retail Sales Clerks Union of New Jersey, or any otherlabor organization.c.From enforcing the closed shop provision in the contract datedMay 8,1937, between the respondents and Local1115-Aof the RetailClerksInternational Protective Association, providing however thatnothing in this order shall preclude the employer from hereaftermaking an agreement with a labor organization(not established,maintained or assisted by any action defined in the National LaborRelations Act as an unfair practice)requiringas a condition ofemployment,membership therein, if such labor organization is therepresentative of the employeesas providedin Section 9 (a) ofsaid Act.d.From bargaining collectively with any labor organization unlessand until such labor organization has been selected in an electionconducted by the National Labor Relations Board as the bargainingagent,of the employees of the respondents.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :a.Offer reinstatement with all rights and privileges previouslyenjoyed,to all of the employees of the respondents who were. em-ployed on May 8, 1937,and who struck on that date,and who ave DECISIONS AND ORDERS583not since received regular and substantially equivalent employmentelsewhere.b.Post notices in conspicuous places in all of the New Jersey storesof the respondents stating that their employees may join or assist alabor organization or organizations of their own choosing and thatno employee will suffer unless and until a valid closed shop agree-ment is entered into hereafter by a labor organization representingamajority of employees in an appropriate bargaining unit, inaccordance with Section 8 (3) of the National Labor Relations Act.c.Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps therespondents have taken to comply herewith.CHAIRMAN J. WARREN MADDEN took 110 part in the consideration ofthe above Decision and Order.